OPINION — AG — **** CALLING SPECIAL SCHOOL BOARD ELECTION **** A LOCAL BOARD OF EDUCATION OF A SCHOOL DISTRICT IS NOT AUTHORIZED TO CALL A SPECIAL ELECTION FOR PURPOSES OF FILLING A VACANCY ON SAID BOARD; A COUNTY ELECTION BOARD IS AUTHORIZED TO CALL A SPECIAL ELECTION FOR THE PURPOSE OF FILLING A VACANCY ON A LOCAL BOARD OF EDUCATION OF A SCHOOL DISTRICT BUT ONLY AFTER A SEVENTY (70) DAY PERIOD HAS EXPIRED AFTER SAID VACANCY OCCURS AND ACCORDINGLY, IN NO INSTANCES CAN SUCH AN ELECTION BE HELD FEWER THAN SEVENTY (70) DAYS AFTER SAID VACANCY OCCURS. CITE: 70 O.S. 1971 5-112 [70-5-112], 70 O.S. 1971 2-101 [70-2-101] (LARRY L. FRENCH)